UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7357


MOMOLU V.S. SIRLEAF; ERIC L. PROSHA; JOHN KING; AARON LEWIS;
PETER ROSAS; RYAN SESSOMS; RAY WATSON,

                    Plaintiffs - Appellants,

             v.

DAVID ROBINSON; CURTIS WALL; M. VOSBURG; UNKNOWN HICKS; M.
ROOK; UNKNOWN VARGO; D. WILMOUTH; UNKNOWN CREQUE; C.
PARKER; HAROLD CLARK; M. FORBES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:15-cv-00552-MHL-RCY)


Submitted: April 28, 2017                                         Decided: June 8, 2017


Before GREGORY, Chief Judge, and NIEMEYER and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Eric L. Prosha, John King, Aaron Lewis, Peter Rosas, Ryan Sessoms,
and Ray Watson, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants seek to appeal the district court’s orders dismissing the claims of Aaron

Lewis and Momolu V.S. Sirleaf without prejudice, and ordering that individual actions be

opened for Eric L. Prosha, John King, Peter Rosas, Ryan Sessoms, and Ray Watson. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders that Appellants

seek to appeal are neither final orders nor appealable interlocutory or collateral orders.

Accordingly, we deny the pending motions and dismiss the appeal for lack of jurisdiction.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2